
	

 S716 ENR: To modify the requirements under the STOCK Act regarding online access to certain financial disclosure statements and related forms.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and thirteen
		S. 716
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To modify the requirements under the STOCK
		  Act regarding online access to certain financial disclosure statements and
		  related forms.
	
	
		1.Modifications of online access to certain
			 financial disclosure statements and related forms
			(a)Public, online disclosure of financial
			 disclosure forms
				(1)In generalExcept with respect to financial disclosure
			 forms filed by officers and employees referred to in paragraph (2), section
			 8(a) and section 11(a) of the STOCK Act (5 U.S.C. App. 105 note) shall not be
			 effective.
				(2)Exempted officers and
			 employeesThe officer and
			 employees referred to in paragraph (1) are the following:
					(A)The President.
					(B)The Vice President.
					(C)Any Member of Congress.
					(D)Any candidate for Congress.
					(E)Any officer occupying a position listed in
			 section 5312 or section 5313 of title 5, United States Code, having been
			 nominated by the President and confirmed by the Senate to that position.
					(3)Conforming amendmentSection 1 of the Act entitled An Act
			 to change the effective date for the internet publication of certain
			 information to prevent harm to the national security or endangering the
			 military officers and civilian employees to whom the publication requirement
			 applies, and for other purposes is repealed.
				(b)Electronic filing and online
			 availability
				(1)For members of congress and
			 candidatesSection 8(b) of
			 the STOCK Act (5 U.S.C. App. 105 note) is amended—
					(A)in the heading, by striking
			 , officers of the house
			 and senate, and congressional staff;
					(B)in paragraph (1)—
						(i)by striking 18 months after the date
			 of enactment of this Act and inserting January 1,
			 2014;
						(ii)by amending subparagraph (B) to read as
			 follows:
							
								(B)public access to—
									(i)financial disclosure reports filed by
				Members of Congress and candidates for Congress,
									(ii)reports filed by Members of Congress and
				candidates for Congress of a transaction disclosure required by section 103(l)
				of the Ethics in Government Act of 1978, and
									(iii)notices of extensions, amendments, and
				blind trusts, with respect to financial disclosure reports described in clauses
				(i) and (ii),
									pursuant to title I of the Ethics
				in Government Act of 1978 (5 U.S.C. App. 101 et seq.), through databases that
				are maintained on the official websites of the House of Representatives and the
				Senate.;
						(C)in paragraph (2)—
						(i)by striking the first two sentences;
			 and
						(ii)in the last sentence, by striking
			 under this section and inserting under paragraph
			 (1)(B);
						(D)in paragraph (3), by striking under
			 this subsection and inserting under paragraph
			 (1)(B);
					(E)in paragraph (4), by inserting be
			 able to after shall; and
					(F)in paragraph (5), by striking under
			 this subsection and inserting under paragraph
			 (1)(B).
					(2)For executive branch
			 officialsSection 11(b) of
			 the STOCK Act (5 U.S.C. App. 105 note) is amended—
					(A)in the heading, by striking
			 employees and inserting
			 officials ;
					(B)in paragraph (1)—
						(i)by striking 18 months after the date
			 of enactment of this Act and inserting January 1,
			 2014;
						(ii)by amending subparagraph (B) to read as
			 follows:
							
								(B)public access to—
									(i)financial disclosure reports filed by the
				President, the Vice President, and any officer occupying a position listed in
				section 5312 or section 5313 of title 5, United States Code, having been
				nominated by the President and confirmed by the Senate to that position,
									(ii)reports filed by any individual described
				in clause (i) of a transaction disclosure required by section 103(l) of the
				Ethics in Government Act of 1978, and
									(iii)notices of extensions, amendments, and
				blind trusts, with respect to financial disclosure reports described in clauses
				(i) and (ii),
									pursuant to title I of the Ethics
				in Government Act of 1978 (5 U.S.C. App. 101 et seq.), through databases that
				are maintained on the official website of the Office of Government
				Ethics.;
						(C)in paragraph (2)—
						(i)by striking the first two sentences;
			 and
						(ii)in the last sentence, by striking
			 under this section and inserting under paragraph
			 (1)(B);
						(D)in paragraph (3), by striking under
			 this subsection and inserting under paragraph
			 (1)(B);
					(E)in paragraph (4), by inserting be
			 able to after shall; and
					(F)in paragraph (5), by striking under
			 this subsection and inserting under paragraph
			 (1)(B).
					
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
